i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00449-CR

                                           IN RE Stanley HALL

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 20, 2008, relator Stanley Hall, acting pro se, filed two mandamus petitions in this

court. The issues presented in these petitions involve relator’s pending criminal cases wherein relator

is represented by trial counsel. We are of the opinion relator’s trial counsel is also relator’s counsel

for an original proceeding on the issues presented. Relator has no right to hybrid representation.

See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se petitions will be treated as presenting nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]

1994, orig. proceeding). Accordingly, relator’s petitions are denied.

                                                             PER CURIAM

DO NOT PUBLISH


           1
          This proceeding arises out of Cause Nos. 2000-CR-1626A and 2000-CR-1627A, styled State of Texas v.
Stanley Hall, pending in the 399th Judicial District Court, Bexar County, the Honorable Juanita A. Vasquez-Gardner
presiding.